NO. 12-18-00051-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

KINGSLEY DE JENGA,                                        §     APPEAL FROM THE
APPELLANT

V.                                                        §     COUNTY COURT AT LAW NO. 3

THE STATE OF TEXAS,
APPELLEE                                                  §     SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Appellant, Kingsley De Jenga, pleaded “guilty” to possession of a controlled substance
and received twelve months deferred adjudication community supervision. Appellant’s notice of
appeal states:


       Now comes Kingsley De Jenga, Defendant in the above entitled and numbered cause, and gives
       this written notice of appeal to the Court of Appeals of the State of Texas from Kingsley De
       Jenga’s plea of guilty pursuant to Tex. Code Crim. Proc. Ann. art. 1.15. The following matter
       which is the subject of this appeal was raised by written motion and ruled on before trial pursuant
       to Rule 25.2(a)(2) of the Texas Rules of Appellant Procedure:


                 1.   Illegal search and seizure of evidence.


       Accordingly, Appellant’s notice of appeal indicates that he seeks to appeal from the
ruling on a motion to suppress. However, the Smith County Clerk’s Office has no signed order
granting or denying a motion to suppress.                 Thus, on March 14, 2018, this Court notified
Appellant that the information received failed to show the jurisdiction of the Court, i.e., there is
no final judgment or appealable order contained therewith. See TEX. R. APP. P. 37.2. We
informed Appellant that the appeal would be dismissed unless the information was amended on
or before March 26, 2018 to show this Court’s jurisdiction. The deadline has passed and
Appellant has not shown the jurisdiction of this Court, or otherwise responded to this Court’s
notice.
          In a plea bargain case--that is, a case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant--a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal. TEX. R. APP. P. 25.2(a)(2). However, to be effective, an order must be reduced to
writing, signed by the trial judge, and entered in the record. Mayfield v. State, No. 12-09-00073-
CR, 2009 WL 1067600, at *1 (Tex. App.—Tyler Apr. 22, 2009, no pet.) (mem. op., not
designated for publication); State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas 1999, no
pet.). No signed order denying Appellant’s motion is included in the information received in this
appeal. Because we have not been provided with an appealable order, we have no jurisdiction
over the appeal. Accordingly, the appeal is dismissed for want of jurisdiction. See TEX. R. APP.
P. 43.2(f); see also Mayfield, 2009 WL 1067600, at *1.
Opinion delivered March 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2018


                                         NO. 12-18-00051-CR


                                      KINGSLEY DE JENGA,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the County Court at Law No. 3
                        of Smith County, Texas (Tr.Ct.No. 003-82770-17)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.